PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/036,589
Filing Date: 16 Jul 2018
Appellant(s): DryAir LLC



__________________
PAUL N. TAYLOR
For Appellant


EXAMINER’S ANSWER


This is in response to the appeal brief filed 2/28/2022.

Every ground of rejection set forth in the Office action dated 9/30/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Reed (US 1,534,737) in view of Clark (US 160,649) and Tavakoli et al. (US 4,974,337).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Reed (US 1,534,737) in view of Clark (US 160,649) and Tavakoli et al. (US 4,974,337) as applied to claim 1 as above, and further in view of Parkes et al. (US 4,750,273).
Claims 6, 9-10, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Satake et al. (JPO5068897A) in view of Hall (US 2015/0210927) and Tavakoli et al. (US 4,974,337).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Satake et al. (JP05068897A) in view of Hall (US 2015/0210927) and Tavakoli et al. (US 4,974,337) as applied to claim 6 as above, and further in view of Clark (US 160,649).
Claims 15-18, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Satake et al. (JPO5068897A) in view of Tavakoli et al. (US 4,974,337).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Satake et al. (JPO5068897A) in view of Tavakoli et al. (US 4,974,337) as applied to claim 15 as above, and further in view of Pahwa et al. (US 2015/0153051).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Satake et al. (JPO5068897A) in view of Tavakoli et al. (US 4,974,337) as applied to claim 15 as above, and further in view of Reed (US 1,534,737).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Satake et al. (JPO5068897A) in view of and Tavakoli et al. (US 4,974,337) as applied to claim 15 as above, and further in view of Hall (US 2015/0210927)
Claims 15-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Reed (US 1,534,737) in view of Tavakoli et al. (US 4,974,337).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Reed (US 1,534,737) in view of Tavakoli et al. (US 4,974,337) as applied to claim 15 as above, and further in view of Fossen (US 5,468,122).
(2) Response to Argument
Regarding the standard of obviousness under 35 USC 103 as stated on pages 8-9 of the Brief filed on 2/28/2022, the Appellant’s explanations of legal precedents and relevant MPEP sections are noted.
A. Independent Claim 1
 	Independent claim 1 stands rejected under 35 U.S.C. § 103(a) as being unpatentable over Reed (US Pat. 1,534,737) in view of Clark (US Pat. 160, 649) and Tavakoli et al (US Pat, 4,974,337).  On pages 9-10 of the Brief, the Appellant explains the operation of the prior art patent to Reed. On pages 10-11 of the Brief, the Appellant explains the operation of the secondary prior art reference, Clark patent.  On pages 12-13 of the Brief, the Appellant explains the operation of the tertiary prior art patent to Tavakoli et al. The Appellant concludes that there is no motivation to modify the primary reference, Reed patent in view of the combined teachings of the primary reference, secondary and tertiary prior art references, Reed, Clark and Tavakoli et al. respectively. The Appellant also argues that the Examiner fails to establish a prima facie case of obviousness for independent claim 1.  The Examiner respectfully disagrees with the Appellant’s narrow interpretation of the prior art references. In the rejection, the Examiner has clearly established that the cited art references teach, disclose, or fairly suggest each and every limitation of the independent claim 1. On page 12 of the Brief, the Appellant argues that one skilled in the art would not have an articulated reason to combine Reed and Tavakoli patents because Reed and Tavakoli would change each other’s principle of operation. The Appellant also argues that the Tavakoli is silent regarding its applicability to grain, foodstuffs or other edible material. The Examiner respectfully disagrees because the primary reference, Reed patent does show a dryer apparatus (Fig. 1) for drying solid particulate material same as claimed grain dryer apparatus. Reed discloses that Fig. 1 is an apparatus well adapted for drying solid material containing water (page 1, lines 66-67) and indicates the invention applicable for sand (page 1, line 25). Sand is considered as a grain. As Reed explicitly discloses the apparatus as shown in Fig. 1 is for drying solid material containing water (page 1, col. 2, lines 65-68), it is expected that the apparatus as shown in Fig. 1 of Reed would be operated at temperature to drive out of water from solid material but not damage the solid material. Tavakoli is cited by the examiner for the teaching a ventilation network 12-23 for providing preconditioned drying air at desired temperature and humidity level to the dryer to improve drying efficiency. Therefore, examiner disagrees that combining Reed with Tavakoli would change Reed’s principle of operation for drying. Moreover, it is noted that claims at issue do not recite anything about foodstuffs or other edible material.  The Examiner does not consider any limitations not in the claims.  Therefore, the Examiner respectfully submits that combining Reed with Tavakoli would not render the apparatus of Reed inoperable.  It is the Office’s position that in view of the combined teachings of the prior art refences it would have been obvious to one skilled in the art to modify Reed with Tavakoli as explained in the rejection above. The Examiner believes that a prima facie case of obviousness is established with respect to claim 1 and requests that the rejection be affirmed. 
B. Dependent Claim 21
 	Dependent claim 21 stands rejected under 35 U.S.C. § 103(a) as being unpatentable over Reed in view of Clark, Tavakoli, and Parkes. The Examiner respectfully requests the rejection be affirmed for the reasons discussed below.
Relevance of Parkes
 	Parkes et al. teach a computer controlled grain drying apparatus comprising exhaust (not numbered, Fig. 10) passes to the atmosphere (Figs. 10, col. 14, lines 25-28). The exhaust operates in the same manner as claimed in the dependent claim 21. 
1.  	The Examiner has clearly established that the cited art patents teach, disclose, or fairly suggest each limitation of the dependent claim 21.
On pages 14-16 of the Brief, the Appellant disagrees with the Examiner’s rejection of the dependent claim 21. In particular, on page 15 of the Brief, the Appellant argues that the reason to modify the primary reference, Reed patent is insufficient and based on the hindsight. The Examiner respectfully disagrees with the Appellant’s narrow interpretation of the prior art references.  The dependent claim 21 merely calls for “the exhaust exhausts to the atmosphere” without any structural limitation.  Parkes et al. teach a grain drying apparatus controlled by a computer comprising exhaust (not numbered, Fig. 10) exhausts to the atmosphere (Figs. 10, col. 14, lines 25-28). Therefore, it is the Office’s position that in view of the combined teachings of the references it would have been obvious to one skilled in the art to further modify the grain drying apparatus of Reed to include an exhaust exhausts gas to the atmosphere as taught by Parkes et al. in order to reduce the amount of moisture reintroduced in the grain drying apparatus. It is noted that current claims at issue do not include any limitations regarding the grain drying operation. The limitation of claim 21 regarding “the exhaust exhausts to the atmosphere” was fully addressed in the rejection above.   Accordingly, the Examiner respectfully requests that the rejection of the dependent claim 21 be affirmed.
C. Independent Claim 6
Independent claim 6 stands rejected under 35 U.S.C. § 103(a) as being unpatentable over Satake (JP 05068897A) in view of Hall (US Pat. 2015/0210927) In view of Tavakoli et al (US Pat. 4,974,337). 
Relevance of Satake
On pages 16-18 of the Brief, it is noted that the Appellant explains the primary prior art reference, Japanese patent to Satake et al.  The Examiner also points out the gist of the Satake et at patent. In particular, the Japanese patent to Satake et al. discloses a grain drying apparatus 45 comprising an inner drum 49 having a drum grain inlet (at 46) at a first end of the inner drum and a drum grain outlet (at 56) at a second end of the inner drum 49 (Fig. 1), wall of the inner drum including a plurality of drum air holes (paragraph [0020], the wall of drum 49 is perforated), wherein the inner drum 49 includes a grain auger 48 inside the inner drum 49 (Fig. 1), the grain auger having a flighting (paragraph [0020] discloses screw conveyor 49), an outer casing 47 surrounding the inner drum 49 (Fig. 1), an annulus between the inner drum 49 and the outer casing 47 (Fig. 1) and a ventilation network 50- 52, 55, including an intake (Fig. 1, not unnumbered, wherein air from 50-52 enters outer casing 47); an exhaust 55; a fan 51 in fluid communication with the intake and the exhaust (Fig. 1); and a fluid path wherein a flow of air flows along the fluid path from the fan 51 into the outer casing 47 through the intake, and out of the inner drum 49 through the exhaust 55. Wherein the plurality of drum air holes extend along an entirety of a length/circumference of the inner drum (paragraph [0020], the wall of drum 49 is perforated). The intake is in fluid communication with the annulus (Fig. 1).
1.  	The Examiner has clearly established that the cited art teaches, discloses, or fairly suggests each and every limitation of the independent claim 6.
On pages 18-19 of the Brief, the Appellant argues that Satake et al patent does not show “a flighting supported by a shaft”. In particular, the appellant also argues that the diameter of the flighting is larger than the diameter of the shaft. The Examiner respectfully disagrees with the Appellant’s narrow interpretation of the primary prior art reference, Japanese patent to Satake et al.  It is well known in the art that screw conveyor is formed by flighting supported by a shaft, see Fig. 8 of Satake et al. and paragraph [0026] of a screw conveyor 109 having a flighting 108 supported by a shaft 112.  It is noted that current claims at issue do not include any limitations regarding the dimensions of the flighting and shaft. The Examiner does not consider any limitations not in the claims. The Examiner believes that all limitation of claim 6 was fully addressed in the rejection above.   Accordingly, the Examiner respectfully requests that the rejection of the independent claim 6 be affirmed.
D. Independent method claim 15
Independent claim 15 stands rejected under 35 U.S.C. § 103(a) as being unpatentable over Satake (JP 05068897A) in view of Tavakoli et al (US Pat. 4,974,337). 
1.  	The Examiner has clearly established that the cited art references teach, disclose, or fairly suggest each and every active step of the independent method claim 15.
On pages 19-21 of the Brief, the Appellant argues that Satake et al patent does not show “a flighting supported by a shaft”. Appellant argues that two embodiments in Satake et al patent are not combinable.  In particular, on page 20 of the Brief, the appellant also argues that the diameter of the flighting is larger than the diameter of the shaft.  The Examiner respectfully disagrees with the Appellant’s narrow interpretation of the prior primary prior art reference, Japanese patent to Satake et al.  In the above rejection of the method claim 15, there is nothing suggesting that two embodiments were combined to derived the claimed process steps.  The Examiner merely asserts that it is well known in the art that screw conveyor is formed by flighting supported by a shaft, as evidenced by Fig. 8 of Satake et al. and paragraph [0026] of a screw conveyor 109 having a flighting 108 supported by a shaft 112.  It is also noted that current claims at issue do not include any limitations regarding the dimensions of the flighting and shaft. The Examiner cannot consider any limitations not in the method claim 15. The Appellant also argues that the screw conveyor 48 of Fig. 4 of Satake cannot be modified to include a “flighting supported by a shaft” because the supply cylinder 53 runs through the center of the rotating cylinder 49. The examiner disagrees because substitute the conventional shafted screw conveyor for the screw conveyor 48 of Satake would not require any replacement of the supply cylinder 53.
On page 21 of the Brief, the Appellant argues that the secondary prior art reference, Tavakoli patent, does not chill the volume of air in the chiller to less than 500 C (approximately 1220 F) as claimed in claim 15.  The Examiner respectfully disagrees with the Appellant’s narrow interpretation of the secondary prior art reference, Tavakoli patent.  For the claimed limitation regarding chilling the air to a temperature of less than 50°C (approximate 122°F) in claim 15, Tavakoli et al. disclose an operating temperature of less than 140°F (col. 5, lines 48-50). As Tavakoli et al. teach that the level of cooling is controlled by the cooling unit 26 and is adjusted to reach the desired output (col. 4, lines 11-18) and the claimed temperature of less than 50°C (approximate 122°F) is within the disclosed range of less than 140°F, therefore, it is the Office’s position that it would have been obvious to one skilled in the art to modify the temperature of Tavakoli et al. from less than 140°F to less than 50°C (122 °F) as applicant appears to have placed no criticality on the claimed range (see current application PP. [0044] indicating the temperature “may” be in the claimed range) and since it has been held that “in the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 9ccpa 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Finally, the Examiner believes that all active method steps of claim 15 was fully addressed in the rejection above.  Accordingly, the Examiner respectfully requests that the rejection of the independent method claim 15 be affirmed.
D. Dependent method claim 20
Dependent claim 20 stands rejected under 35 U.S.C. § 103(a) as being unpatentable over Satake (JP 05068897A) in view of Tavakoli et al (US Pat. 4,974,337) and Hall (US Pub. 2015/0210927).
1.  	The Examiner has clearly established that the cited art references teach, disclose, or fairly suggest each and every limitation of the dependent claim 20.
On pages 21-22 of the Brief, the Appellant argues that the primary prior art reference, Sattake et al patent, does not discloses “passing the volume of air through the intake located at an annulus between the drum 49 and an outer drum”.  The Appellant opines that the intake is not located in an annulus between the casing 47 and the rotating cylinder 49 or even between the rotating cylinder drum 49 and the supply cylinder 53. The Appellant concludes that Satake does not show the limitation of “passing the volume of air through the intake located at an annulus between the drum and an outer drum,” as recited in claim 20. The Examiner respectfully disagrees with the Appellant’s narrow interpretation of the primary prior art reference, Satake et al.   Satake et al. patent does disclose passing the volume of air includes passing the volume of air through the intake located at an annulus between the drum 49 and an outer casing 47 (Fig. 1). The drum 49 includes a plurality of drum air holes (paragraph [0020]. The wall of drum 49 is perforated. Hall teaches a concept of providing a helical air diverter 30 between the inner drum 10 and outer drum 22. Therefore, it is the Office’s position that in view of the combined teachings of the prior art references it would have been obvious to further modify the method of Satake et al. to include a helical air diverter in an annulus between the inner drum and the outer drum as taught by Hall in order to facilitate the air flow and improve the drying efficiency. Moreover, it would have been obvious to one skilled in the art to modify the grain drying apparatus of Satake et al. to design the outer casing 47 of Satake et al. with a drum shape, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as a design consideration within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1966). Accordingly, the Examiner has established a prima facie case of obviousness with respect to dependent method claim 20 and requests that the rejection be affirmed. 
 	Since no arguments were presented in the Brief regarding the rejection of claims 15-19 and 22 under 35 U.S.C. 103 as being unpatentable over Reed (US 1,534,737) in view of Tavakoli et al. (US 4,974,337) and the rejection of claim 23 under 35 U.S.C. 103 as being unpatentable over Reed (US 1,534,737) in view of Tavakoli et al. (US 4,974,337) and of Fossen (US 5,468,122), the rejection of these claims also should be affirmed. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Jessica Yuen/
Conferees:
/MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762
                                                                                                                                                                                                        /IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.